Gunter, Justice.
Appellant was convicted for having committed two separate armed robberies, and he has come here for review.
While under arrest on a burglary charge, appellant, after having been given the Miranda warnings and having signed a waiver, confessed to having committed the two armed robberies that were unrelated to his present arrest. Following the confession the appellant took officers to his parents’ trailer where the armed robbery weapon was located and seized by the officers. Victims of the two armed robberies identified the appellant as the perpetrator of the crimes.
In his enumerations of error in this court, the appellant complains of constitutional infirmities *852surrounding the admission of his confession, the admission of the robbery weapon into evidence, and an in-court identification. He also complains that his character was put into issue, that he was denied his right of confrontation, and that he was denied access to exculpatory evidence.
Submitted June 25, 1976
Decided November 2, 1976.
William E. Glisson, for appellant.
Samuel L. Brantley, District Attorney, Steve Fain, Assistant District Attorney, Arthur K. Bolton, Attorney General, Harrison Kohler, Staff Assistant Attorney General, for appellee.
All of these enumerated errors are without merit.
The appellant does not claim that his confession was involuntary or that he was not given the proper Miranda warnings. He merely contends that one under arrest cannot be interrogated about the commission of crimes other than the one for which he has been arrested. The motion to suppress the confession was properly overruled.
Also, the seizure of the robbery weapon was pursuant to a consent search. The motion to suppress this evidence was properly overruled.

Judgment affirmed.


All the Justices concur.